Citation Nr: 0019262	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-15 976	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to January 
1998.  His appeal comes to the Board of Veterans' Appeals 
(Board) from a February 1998 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can proceed 
further in adjudicating the veteran's claim.  In April 2000, 
the Board remanded this claim to the RO for the purpose of 
affording the veteran a personal hearing before a hearing 
officer at the VA Regional Office in Albuquerque, New Mexico.  
Following the issuance of the Remand, the veteran's claims 
file and education folder were transferred to the veteran's 
representative for preparation of a Written Brief 
Presentation.  There is no evidence that the RO took action 
in response to the Board's April 2000 remand instructions.

As pointed out by the veteran's representative in his brief, 
the Board is still unable to fairly and fully review the 
appeal in this case without completion of the additional 
development requested in the Board's April 2000 remand.  The 
United States Court of Appeals for Veterans Claims has held 
that the Board must ensure compliance with remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
this responsibility, this claim is remanded to the RO for 
completion of the following previously ordered action:

The RO should ensure that the veteran is 
scheduled for a personal hearing before a 
hearing officer to be held at the VA 
Regional Office in Albuquerque, New 
Mexico, as soon as is practicable.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate 
determination warranted in this case.  The veteran does not 
need to act until he receives further notice.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




